Exhibit 10.5.2




AMENDMENT NO. 2 TO

LIMITED LIABILITY COMPANY

AGREEMENT OF

NORTHERN PASS TRANSMISSION LLC,

a New Hampshire Limited Liability Company



















Dated as of November 18, 2010




















--------------------------------------------------------------------------------




AMENDMENT NO. 2 TO

LIMITED LIABILITY COMPANY AGREEMENT




This AMENDMENT NO. 2 TO LIMITED LIABILITY COMPANY AGREEMENT (“Amendment”) of
Northern Pass Transmission LLC, a New Hampshire limited liability company (the
“Company”), made and entered into as of November 18, 2010, amending that certain
Limited Liability Company Agreement dated as of April 6, 2010 (“Agreement”) by
and between NU Transmission Ventures, Inc., a Connecticut corporation (“NU
Ventures”) and NSTAR Transmission Ventures, Inc., a Massachusetts corporation
(“NSTAR Ventures,” each a “Member,” and collectively, “Members”),

WITNESSETH THAT:

WHEREAS,

the Members entered into the Agreement to govern the affairs of the Company and
certain relationships with and between its Members; and

WHEREAS, the Members have determined it desirable to amend the Agreement to
clarify certain liabilities of the Members to the Company;

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Members, each
binding itself, its successors and assigns, do mutually promise, covenant and
agree as follows:




ARTICLE 1

AMENDMENT




Section 6.2 of Article 6 of the Agreement is hereby deleted and replaced in its
entirety by the following:




“6.2   Conditions Precedent to Additional Capital Contributions.  No Member
shall have any obligation, other than its obligation to make the Capital
Contributions required by the Development Budget as provided for in Section 3.1
and in connection with Pre-Formation Internal Costs as provided for in Section
9.1, to make any other Capital Contributions until such time, if ever, that each
of the Conditions Precedent listed in Schedule 6.2 hereof attributable to such
Member has been satisfied as provided in Schedule 6.2 or has been waived by such
Member.  Notwithstanding the foregoing or anything else in this Agreement,
including but not limited to Sections 3.1, 7.9(m) and 8.6, until the time that
all Conditions Precedent have been satisfied or waived, each Member shall remain
liable to the Company, on a pro rata basis based on its Percentage Interest on
the date hereof (i.e. without adjustment subsequent to the date hereof), for any
and all debt authorized by the Members Committee and incurred by the Company
from time to time, including amounts borrowed from NU








 




--------------------------------------------------------------------------------

Ventures, Northeast Utilities or through the Money Pool for NU System Companies,
and shall have the obligation to make a Capital Contribution to the Company in
such amount at the time the Members Committee determines that such Conditions
Precedent will not be met or satisfied.




ARTICLE 2

MISCELLANEOUS




2.1

Continuation of the Limited Liability Company Agreement.  Except as expressly
amended by this Amendment, the Limited Liability Company Agreement is and shall
remain in full force and effect in accordance with its terms.




2.2

Execution in Counterparts.  This Amendment may be executed in counterparts, all
such counterparts shall be deemed to be originals, and together, they shall
constitute but one and the same instrument.

 [Signature Pages Follow]





2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 2
to Limited Liability Company Agreement as of the date first above written.

NU TRANSMISSION VENTURES, INC.

a Connecticut corporation

By:   /S/ RANDY A. SHOOP

Name: Randy A. Shoop
Its Vice President and Treasurer

NSTAR TRANSMISSION VENTURES, INC.

a Massachusetts corporation

By:  /S/ PAUL D. VAITKUS

Name: Paul D. Vaitkus

Its President




3


